               Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 1 of 6


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AARON D. PENNEKAMP
   JASON HITT
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             CASE NO. 2:20-CR-0207 JAM
12
                                    Plaintiff,             STIPULATION REGARDING CHANGE OF PLEA
13                                                         HEARING; FINDINGS AND ORDER
                             v.
14                                                         DATE: April 20, 2021
     DAMION JAY PHILLIPS,                                  TIME: 9:30 a.m.
15                                                         COURT: Hon. John A. Mendez
                                   Defendant.
16

17
                                                  BACKGROUND
18
            The parties jointly request that a change of plea hearing be set in this matter for April 20, 2021.
19
     The parties also jointly request that the Court vacate the trial confirmation hearing and jury trial dates in
20
     this matter, which are currently scheduled for May 4, 2021 and May 24, 2021, respectively.
21
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
23
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
24
     such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
25
     and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that
26
     case cannot be further delayed without serious harm to the interests of justice.” Id.; Pub. L. 116-23
27
     § 15002(b)(2).
28
            On March 29, 2020, the Judicial Conference of the United States made the findings required by

       STIPULATION REGARDING HEARING                       1
                 Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 2 of 6


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 3 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 4 functioning of the federal courts generally.”

 5          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 6 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 7 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 8 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

 9 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

10 safely take place in person.

11          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

12 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

13 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

14 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

15 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

16 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

17          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

18 General Order 620 have been satisfied in this case. They request that the Court enter an order making

19 the specific findings required by the CARES Act and General Order 620, and setting a remote change of

20 plea hearing for April 20, 2021.

21          Specifically, for the reasons further set forth below, the parties agree that:

22          1)      The plea hearing in this case cannot be further delayed without serious harm to the

23 interest of justice, given the public health restrictions on physical contact and court closures existing in

24 the Eastern District of California; and

25          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

26 by videoconference and counsel joins in that waiver.

27                                                 STIPULATION

28          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

       STIPULATION REGARDING HEARING                      2
                 Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 3 of 6


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2          1.      This Court previously set a trial confirmation hearing and a jury trial to occur in this

 3 matter on May 4, 2021 and May 24, 2021, respectively.

 4          2.      However, on April 8, 2021, the parties executed a plea agreement that would resolve all

 5 the charges currently pending against the defendant. The parties therefore agree that a change of plea

 6 hearing should be scheduled in this matter for the next available date before this Court, which is April

 7 20, 2021. The parties further agree that the aforementioned trial confirmation hearing and jury trial

 8 dates should be vacated.

 9          3.      The Governor of the State of California declared a Proclamation of a State of Emergency

10 to exist in California on March 4, 2020.

11          4.      On March 13, 2020, the President of the United States issued a proclamation declaring a

12 National Emergency in response to the COVID-19 pandemic.

13          5.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

14 other public health authorities have suggested the public avoid social gatherings in groups of more than

15 10 people and practice physical distancing (within about six feet) between individuals to potentially

16 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

17 and no vaccine currently exists.

18          6.      These social distancing guidelines—which are essential to combatting the virus—are

19 generally not compatible with holding in-person court hearings.

20          7.      On March 17, 2020, this Court issued General Order 611, noting the President and

21 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

22 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

23 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

24 commence before May 1, 2020.

25          8.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

26 in the Eastern District of California to the public. It further authorized assigned district court judges to

27 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

28 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

       STIPULATION REGARDING HEARING                      3
                 Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 4 of 6


 1 pandemic.

 2          9.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 3 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 4 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 5 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 6 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 7 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 8 district judges; two of those positions are currently vacant and without nominations). The report further

 9 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

10 guidance regarding gatherings of individuals.

11          10.     On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

12 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          11.     On May 13, 2020, General Order 618 issued, continuing court closures until further

14 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          12.     Given these facts, it is essential that Judges in this District resolve as many matters as

16 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

17 hearings now, this District will be in a better position to work through the backlog of criminal and civil

18 matters once in-person hearings resume.

19          13.     The plea hearing in this case accordingly cannot be further delayed without serious harm

20 to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

21 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

22 District, when normal operations resume.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING HEARING                      4
              Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 5 of 6


 1         14.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: April 8, 2021                                PHILLIP A. TALBERT
 6                                                       Acting United States Attorney
 7
                                                         /s/ AARON D. PENNEKAMP
 8                                                       AARON D. PENNEKAMP
                                                         Assistant United States Attorney
 9

10
     Dated: April 8, 2021                                /s/ DOUG BEEVERS
11                                                       DOUG BEEVERS
12                                                       Counsel for Defendant
                                                         DAMION JAY PHILLIPS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                  5
                Case 2:20-cr-00207-JAM Document 27 Filed 04/09/21 Page 6 of 6


 1                                         FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      The Court vacates the trial confirmation hearing date and the jury trial date, which were

 4 previously set in this matter for May 4, 2021 and May 24, 2021, respectively.

 5         3.      The Court orders that a change of plea hearing will be scheduled in this case for April 20,

 6 2021.

 7         4.      Further, the Court specifically finds that:

 8                 a)      The plea hearing in this case cannot be further delayed without serious harm to

 9         the interest of justice; and

10                 b)      The defendant has waived his physical presence at the hearing and consents to

11         remote hearing by videoconference.

12         5.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

13 of the CARES Act and General Order 620, the plea hearing in this case will be conducted on April 20,

14 2021 by videoconference.

15

16 IT IS SO FOUND AND ORDERED this 8th day of April, 2021.

17
                                                       /s/ John A. Mendez
18
                                                       THE HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                      6
